DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 5-7, 8-12, 14, 16, 18, 19, 21, 23-26, 34, and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over by Fowler et al. (US 2012/0315816 A1), hereinafter Fowler, originally of record in the non-final rejection dated July 09, 2020.

Regarding claims 1, 5-7, 10-12, 14, 16, 18, 19, 21, 23, 34, 37 and 38, Fowler teaches a fiber pad of non-woven fiber that is synthetic reclaimed turf material and a low melt thermoplastic binder component that is melted and consolidated ([0007]-[0008]; melted and consolidated is a composite), that has a top and bottom surface ([0091]) and is used as a cushion for carpet ([0074]; cushions for carpets absorb shock [0065]) the reclaimed synthetic turf material can be face fiber ([0035]) comprised of polyethylene, polypropylene, nylon 6/6, nylon 6, or polyethylene terephthalate ([0028]), the low melt binder maybe a bi-component fiber ([0083]), synthetic turf polypropylene can be melted and set ([0086]; thermoset polymer), the pad is 0.10-7 inches thick ([0088]; noting this range anticipates the claimed range with sufficient specificity, per MPEP § 2131.03), has a density of 0.5-25 pounds per cubic foot ([0089]; noting this range anticipates the claimed range with sufficient specificity, per MPEP § 2131.03), additives can be added to the turf fragments such as cross-linkers ([0055]; cross linkers are a resilient material), the pad can be used in the manufacture of carpet tiles or broadloom carpets ([0098]), broadloom carpets are in roll form ([0018]), a face layer that is waterproof is attached to the bottom surface of the fiber pad with spray adhesive ([0091]-[0092]), a scrim attached to the top layer of the fiber pad ([0090]; scrims provide a degree of reinforcement), and where the reclaimed carpet material includes material from an adhesive layer (adhesive backing), a face layer, and a backing layer (where there is also a secondary backing layer, making this a primary backing layer) and they can all be present as reclaimed carpet fibers ([0019]).

Regarding claims 3, 8 and 9, Fowler teaches each of the limitations of claims 1, 5-7, 10-12, 14, 16, 18, 19, 21, 23, 34, 37 and 38, as discussed above, and further teaches synthetic infill may be EPDM rubber ([0033]), infill is embedded into artificial turf ([0100]) that includes foams, fiber pads or batts ([0098]-[0100]), the use of the pad as sports field underlayment or landscape turf underlayment ([0098]) and where reclaimed carpet material can be used as the infill ([0009]), where reclaimed carpet material which comprises a post-consumer product or manufacturing remnant ([0019]), and where polypropylene post-consumer carpet can be used to produce the floor pad ([0086]).

Regarding claims 24-26, Fowler teaches each of the limitations of claims 1, 5-7, 10-12, 14, 16, 18, 19, 21, 23, 34, 37 and 38, as discussed above, and further teaches the use of the pad as sports field underlayment or landscape turf underlayment ([0098]).  
Fowler does not specifically teach wherein the artificial turf system exhibits a Gmax value less than about 165 g’s as measured according to ASTM F-355, nor the artificial turf system exhibits a Head Impact Criterion of less than about 1,000 as measured according to EN 1177 test, nor the shock pad exhibits a compression set from about 1% to about 30% as measured according to ASTM D-3676 or ASTM D-3574.  However, Fowler teaches a shock pad as described in claims 1, 5-7, 10-12, 14, 16, 18, 21, 23, 34, 37, and 38 that is used as a 

Regarding claim 36, Fowler teaches each of the limitations of claims 1, 5-7, 10-12, 14, 16, 18, 19, 21, 23, 34, 37 and 38, as discussed above, and further teaches interlocking tabs can be useful for attaching each panel ([0123]; as described the tabs are on all sides including opposing sides to attach the panels together).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fowler in view of Brumbelow et al. (US 2016/0122943 A1), hereinafter Brumbelow.

Regarding claim 20, Fowler teaches each of the limitations of claims 1, 5-7, 10-12, 14, 16, 18, 19, 21, 23, 34, 37 and 38 as discussed above.  Fowler does not teach the scrim comprises a non-woven fiberglass, a wet-laid fiberglass, a non-woven thermoplastic fabric, a woven thermoplastic fiber, or a combination thereof.
Brumbelow, in the similar field of endeavor, carpet backing (Abstract), teaches non-woven or wet-laid fiberglass scrims or non-woven thermoplastic fabric scrims ([0171]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Fowler to incorporate non-woven or wet-laid fiberglass scrims or non-woven thermoplastic fabric scrims taught by Brumbelow.  The motivation for doing so would have been to use a dimensionally and thermally stable fabric to provide reinforcement ([0171]).

Claims 27-30, 32, 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Fowler in view of van der Wende et al. (US 2019/0345676 A1), hereinafter van der Wende, originally of record in the non-final rejection dated July 09, 2020.
Regarding claims 27-30, 32, 33, and 35, Fowler teaches each of the limitations of claims 1, 5-7, 10-12, 14, 16, 18, 21, 23, 34, 37 and 38, as discussed above.  Fowler does not disclose the composite nonwoven pad defines a plurality of channels extending from the face surface to the opposed back surface, wherein the plurality of channels are configured to provide a predetermined rate of horizontal and vertical drainage of moisture through the nonwoven pad from the face surface through the back surface, wherein each of the plurality of channels has a diameter in the range of from about 1 mm to about 15 mm, wherein the predetermined rate of horizontal/lateral drainage is from about 10 in/h to about 7,000 in/h and the vertical drainage is greater than 100 in/h.
Van der Wende, in the similar field of endeavor, a support layer for an artificial turf assembly (Abstract), teaches a support layer for an artificial turf assembly of polymeric foam with a plurality of through drainage holes extending from the upper side to the lower side for allowing liquid such as rain water to flow via the drainage holes ([0003]) at determined rates in the horizontal and vertical directions (vertical permeability) ([0058]; [0067]; Table 1), diameter of the holes is about 4 mm ([0038]; a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I), the vertical water flow is 6000 mm/hr (Table 1; [0067]; which is 236 in/h; a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I), and the horizontal water flow at 0.1% slope is 0.388l/s.m and the width is 1.15 m ([0014]; [0067]; which is 48 in/hr; a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Fowler to incorporate a support layer for an artificial turf assembly of polymeric foam with a plurality of through drainage holes extending from the upper side to the lower side for allowing liquid to flow via the drainage holes at determined rates in the horizontal and vertical directions, diameter of the holes is about 4 mm, the vertical water flow is 6000 mm/hr, and the horizontal water flow at 0.1% slope is 0.388l/s.m and the width is 1.15 m .

Claims 79 and 82 are rejected under 35 U.S.C. 103 as being unpatentable over Fowler in view of Stricklen et al. (US 2010/0239790 A1), hereinafter Stricklen, originally of record in the non-final rejection dated July 09, 2020. 

Regarding claim 79 and 82, Fowler teaches each of the limitations of claims 1, 5-7, 10-12, 14, 16, 18, 21, 23, 34, 37 and 38, as discussed above, and further teaches the use of the pad as sports field underlayment or landscape turf underlayment ([0098]).  Fowler does not teach an artificial turf system comprising: an artificial turf comprising a primary backing layer having a face side and a back side and a plurality of turf fibers extending through the backing layer such that a face side portion of the turf fibers extend from the face side of the backing layer, nor wherein the turf system exhibits a Gmax value less than about 165 g’s as measured according to ASTM F-355, nor the turf system exhibits a Head Impact Criterion of less than about 1,000 as measured according to EN 1177 test, nor the turf system exhibits a compression set from about 1% to about 30% as measured according to ASTM D-3676 or ASTM D3574
Stricklen, in the similar field of endeavor, synthetic turf systems including foam pads (Abstract), teaches a substrate that serves as primary backing to lock in the tuffs of turf fibers ([0032]) with turf fibers (220) through the layers of the substrate (218) from the front surface to the back surface of the substrate that extend from the front surface of the substrate (218) to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Fowler to incorporate substrate that serves as primary backing to lock in the tuffs of turf fibers with turf fibers through the layers of the substrate from the front surface to the back surface of the substrate with a pad below to form a synthetic turf system taught by Stricklen.  The motivation for doing so would have been to provide a plurality of tufts that resemble grass with a permeable foam pad and thereby create a synthetic turf system with a superior balance of safety and performance ([0010]).
Fowler teaches a shock pad as described in claims 1, 5-7, 10-12, 14, 16, 18, 21, 23, 34, 37, and 38 that is used as an landscape turf underlayment as discussed above, and Stricklen teaches the use of a pad in an artificial turf system, as discussed above .  As Fowler in view of Stricklen teaches a substantially similar product as that which the applicant claims and discloses, one would reasonably expect the article of Fowler to possess the claimed properties, absent an objective showing.  See MPEP 2112.

Response to Arguments 
Applicant’s arguments, see Pg. 9 [8] and amendment to the specification, filed January 05, 2021, with respect to Fig. 22 and 29 have been fully considered and are persuasive.  The drawing objections of July 09, 2020 have been withdrawn. 

Applicant's arguments filed  have been fully considered but they are not persuasive, regarding claim 1.  Applicant’s argument that Fowler discloses that only specific reclaimed turf materials are suitable for some specific uses is not persuasive.  Applicant relies upon [0077], which is actually a preferred embodiment of Fowler.  Fowler [0019] states “Any one or more of the above disclosed materials can be obtained from various component parts of the prior and without limitation, a reclaimed carpet material can be obtained from a face layer, an adhesive layer, a backing layer” (emphasis added by the examiner).  Further, this same paragraph states the reclaimed carpet materials can be present as fibers.  The materials specifically listed in [0077], relied upon by applicant, overlap those of [0019] that can be obtained from the three required layers as fibers ([0019]).  Applicant’s assertion that Fowler discloses that only fibrous reclaimed materials are used to make pads or batts, is not supported by the text of [0077], there is no limitation to anything that can be interpreted as “only”.  Applicant has not shown that the prior art is not aware of the claim limitations presently presented, nor shown any unusual or unexpected results.  As such, this argument is not persuasive.  

Applicant's arguments have been fully considered but they are not persuasive with respect to claim 3.  In Fowler, [0100] specifically teaches the infill particle for embedding into the artificial turf construction, and [0098] teaches the artificial turf construction includes the pads discussed in claim 1, therefore applicant’s assertion that Fowler does not teach claim 3 is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784